Citation Nr: 0639928	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  06-21 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service in the Army of the United 
States from April 1941 to December 1945.

This matter comes before the Board of Veterans Appeals 
(Board) from a March 2006 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for bilateral hearing 
loss and for tinnitus.  The case has been advanced on the 
Board's docket by reason of the veteran's age.  38 U.S.C.A. § 
7107(a)(2); 38 C.F.R. § 20.900(c).



FINDINGS OF FACT

1.  The veteran's service medical records (SMRs) are not 
available, having presumably been destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
bilateral hearing loss which is due to any incident or event 
in active military service, and sensorineural hearing loss as 
an organic disease of the nervous system is not shown to have 
been manifested either in service or to a compensable degree 
within one year after his separation from service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
tinnitus that is due to any incident or event in active 
military service, and tinnitus as an organic disease of the 
nervous system is not shown to have been manifested either in 
service or within one year after his separation from service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006).  Here, VCAA notice pre-dated the initial 
rating decision. 

In letters dated in August 2005 and October 2005, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  The letters informed the veteran 
that VA would obtain all relevant evidence in the custody of 
a Federal department or agency, including VA, the service 
department, Social Security, and other pertinent agencies.  
He was advised that it was his responsibility to send any 
other medical records supporting his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim".  See 38 C.F.R. § 3.159(b)(1).  The Board 
concludes that these notifications received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced by the notice 
and assistance provided by the RO.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

With regard to the duty to assist, the Board notes that 
efforts were made by the RO to obtain the veteran's SMRs, to 
include contacting the veteran to request any such records 
which he may have in his possession.  Certification of their 
unavailability was received from the NPRC in May 2002.  In 
light of the absence of service medical records, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained 
in more detail below, the Board finds that the absence of the 
veteran's SMRs is not material to his claims.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims for service connection are being 
denied, any such questions are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran's service medical records are not currently of 
record, despite attempts by the RO to obtain them.  The SMRs 
were presumably destroyed in an accidental fire at the 
National Personnel Records Center in 1973.

The veteran's Enlisted Record and Report of Separation (WD 
AGO 53-55) shows that his military occupational specialty was 
"AAA Gun Crewman 2601" and that he received the Combat 
Infantryman Badge (CIB) in June 1945.  On his certificate of 
honorable discharge it is noted that the veteran was assigned 
to the Headquarters Company, 3rd Battalion, 302nd Infantry 
Regiment, 94th Division.

VA treatment records show that the veteran was hard of 
hearing, and in June 2003 he inquired about getting hearing 
aids.

Received from the veteran in August 2005 was his Application 
for Compensation and/or Pension (VA Form 21-526) in which he 
claimed service connection for bilateral hearing loss and for 
bilateral tinnitus, which he claimed began during service.  
He indicated that hearing loss and tinnitus were the result 
of acoustic trauma during his World War II service, and that 
he was exposed to gun, cannon, and mortar fire.  

The veteran's daughter submitted personal statements dated in 
August 2005, November 2005, and January 2006, on behalf of 
the veteran.  She reiterated that the veteran's duties during 
service involved exposure to gunfire.  She indicated that the 
veteran could not hear unless one screamed in his ear.  The 
veteran's daughter also claimed that the veteran could not 
hear when she was a little girl, and that she was now 30 
years old.

On VA examination in February 2006, it was noted that the 
veteran presented with complaints of difficulty clearly 
understanding speech in most situations, and severe tinnitus.  
He reported that his problems had been slowly progressing 
since the 1940s.  The examiner noted that service records 
showed confirmed combat experience, and that as a civilian 
the veteran worked as a farmer with heavy equipment.  The 
veteran reported recurrent bilateral tinnitus, subjectively 
rated as severe, an indicated that the exact onset of 
tinnitus was unknown, but that it had become more pronounced 
in the last 20 to 30 years.  Audiometric testing showed that 
the veteran fully met the criteria for bilateral hearing loss 
disability pursuant to VA standards.  See 38 C.F.R. § 3.385.  
The diagnosis was moderate to profound sensorineural hearing 
loss with subjectively severe tinnitus.  The VA examiner 
indicated that in the "absence of prior evidence regarding 
onset of loss", to provide a specific relationship of 
symptoms to the veteran's in-service noise exposure would 
require speculation. 

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The law also provides that, even where there is no record of 
organic disease of the nervous system (e.g., sensorineural 
hearing loss or tinnitus) in service, its incurrence 
coincident with service will be presumed if it was manifest 
to a compensable degree within one year after service.  38 
U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even if disabling hearing loss is not demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The veteran has asserted that he was exposed to excessive 
noise in service, including gunfire and artillery fire.  

As noted, the veteran's service medical records are not 
available and are presumed to have been destroyed.  Since the 
veteran's SMRs are not available, the Board is most sensitive 
to our heightened obligation to explain our dispositive 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule.  See Cuevas, O'Hare, supra.  
However, with regard to the missing SMRs, we note that the 
veteran has not asserted that his hearing loss or his 
tinnitus were apparent in service; rather he has claimed they 
developed after service, as a result of exposure to noise 
trauma in service.  Thus, even if SMRs were available, it is 
not clear that they would shed any further light on this 
matter.  (Indeed, the veteran's representative has indicated, 
in the October 2006 Informal Hearing Presentation, that he 
did not believe the service medical records would be of much 
use.)

In any event, the Board acknowledges that the lack of any 
evidence showing the veteran exhibited hearing loss 
consistent with the regulatory threshold requirements for 
hearing disability (38 C.F.R. § 3.385) or tinnitus during 
service, is not fatal to his claim.  The laws and regulations 
do not strictly require in-service complaints of, or 
treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, the Court has held where there is no 
evidence of the veteran's claimed hearing disability until 
many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service . . . ."  Hensley, supra, 5 
Vet. App. at 160 (quoting Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992)).  Therefore, the critical question is 
whether the current hearing loss and tinnitus are causally 
related to service.

The veteran's service personnel documents show that he was 
assigned to an infantry unit, his MOS was gun crewman, and he 
was awarded the CIB.  Thus, the veteran's exposure to 
excessive noise and combat in service is recognized.  

A review of the record, however, also shows that the veteran 
has indicated, that he was exposed to noise in his post-
service employment as a farmer, operating and/or working near 
heavy equipment.

Based upon the findings made on the February 2006 VA 
examination, it appears that the veteran has a current 
hearing loss disability (pursuant to 38 C.F.R. § 3.385), and 
that he does have tinnitus.  

Since there is current hearing loss disability and tinnitus, 
and noise exposure during military service has been 
recognized, what is necessary in order to grant service 
connection is competent medical evidence linking the current 
hearing loss and tinnitus to service, as opposed to the 
intercurrent, post-service occupational exposure to noise as 
a farmer.  The only competent medical evidence of record 
addressing such a link is the February 2006 VA examiner's 
opinion, which is to the effect that, in the absence of prior 
evidence regarding the onset of hearing loss, for the 
examiner to provide a specific relationship of symptoms to 
in-service noise exposure, more than 60 years before, would 
require speculation.  There is no competent medical evidence 
to the contrary.  Thus, service connection for bilateral 
hearing loss and for tinnitus is not warranted, because there 
is no medical evidence in the claims file specifically 
relating the veteran's hearing loss to noise exposure in 
service, or showing chronicity or continuity from 1945 to the 
present, as opposed to his documented post-service noise 
exposure.

Moreover, service connection for bilateral hearing loss 
and/or tinnitus on a presumptive basis is not available in 
this case, because, as noted, there is no indication in the 
evidence of record, nor has the veteran alleged, that he 
manifested an organic disease of the nervous system, shown to 
include either hearing loss or tinnitus, to a compensable 
degree within his first post-service year.  See 38 U.S.C.A. § 
1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Board notes, with high regard, the veteran's honorable 
combat service in the Army.  His receipt of the American 
Defense Service Medal, American Theater Campaign Medal, 
European African Middle Eastern Campaign Medal with Two 
Bronze Stars, Good Conduct Medal, and World War II Victory 
Medal bespeak his courageous service in the Nation's time of 
need.  The Board also acknowledges, and has no reason to 
doubt, the veteran's assertions that he was exposed to noise 
trauma in service from gunfire, cannon fire, etc., and that 
he believes this exposure caused his hearing loss and 
tinnitus.  However, while the veteran is capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as medical etiology and causation of disability.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for bilateral hearing loss and tinnitus.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claims for 
service connection for bilateral hearing loss and for 
tinnitus must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


